Order entered February 19, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01470-CR

                            CHRISTINE KAY WHITE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 062724

                                            ORDER
       The Court REINSTATES the appeal.

       On January 22, 2014, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel; (3)

counsel’s explanation for the delay in filing the brief was a calendaring error; and (4) counsel

stated appellant’s brief could be filed by February 15, 2014.

       We ORDER appellant to file her brief within FIFTEEN DAYS of the date of this order.

                                                       /s/      DAVID EVANS
                                                                JUSTICE